DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Temam et al. (U.S. Publication 2019/0050717), hereinafter Temam Dozier et al. (U.S. Publication 2014/0095619), hereinafter Dozier further in view of Johnson (U.S. Publication 2016/0246599), hereinafter Johnson.

Referring to claim 1, Temam teaches, as claimed, a data synchronization (synchronization, see Paragraph 48) method performed by a first processor, comprising: 

generating, by the first processor (see Fig. 1, Host), a descriptor (Descriptors, see Paragraph 56) according to a 5descriptor (information, see Paragraph 56) of tensor data (tensor, see Paragraph 56) to be synchronized, wherein the descriptor indicates a shape (multi-dimensional data arrays, see Paragraph 56) of the tensor data to be synchronized, and the descriptor includes an identifier of the descriptor or content of the descriptor (can consist of X number…, see Paragraph 75); and 

sending the descriptor to a second processor (processors, see Paragraph 33), wherein the descriptor is configured to instruct the second processor to obtain the 10tensor data to be synchronized according to the descriptor (see Paragraphs 33 and 48).

Temam does not disclose expressly a tensor data to be synchronized between the first processor and a second processor; and a synchronization instruction.

Dozier does disclose a tensor data (a tensor field, see Abstract) to b synchronized (synchronized, see Paragraph 12) between the first processor and a second processor (nodes on a network, see Paragraph 7).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate a node to a node synchronization in Dozier into Temam to accomplish a processor to a processor tensor data synchronization as claimed.

The suggestion/motivation for doing so would have been to provide a synchronous relationship, a data or tensor integrity between nodes/processors on top of asynchronous relationships of each nodes of processors (see Dozier Paragraph 12).

Still Temam/Dozier does not disclose expressly a synchronization instruction.

Johnson does disclose a synchronization instruction (read-write synchronization, see Paragraph 89).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate read-write synchronization into Temam.

The suggestion/motivation for doing so would have been to prevent overrunning the data.

As to claim 2, the modification teaches the data synchronization method of claim 1, further comprising: determining the descriptor of the tensor data to be synchronized according to a descriptor synchronization request instruction received from the second processor (synchronization between processing cores, see Johnson Paragraph 32; Note, synchronization requirement/request encompasses both direction).  

As to claim 3, the modification teaches the data synchronization method of claim 2, wherein the descriptor synchronization 15request instruction includes the identifier of the descriptor, and the determining the descriptor of the tensor data to be synchronized according to the descriptor synchronization request instruction received from the second processor includes: parsing the descriptor (header, see Temam Paragraph 40) synchronization request instruction to obtain the identifier of the descriptor; and 20determining the descriptor of the tensor data to be synchronized according to the identifier of the descriptor (see Temam Paragraph 40).  

As to claim 4, the modification teaches the data synchronization method of claim 2, wherein the descriptor synchronization request instruction includes data characteristics of the tensor data to be synchronized, and the determining the descriptor of the tensor data to be synchronized according to the descriptor 25synchronization request instruction received from the second processor includes: parsing the descriptor (header, see Temam Paragraph 40) synchronization request instruction to obtain the data characteristics of the tensor data to be synchronized, and according to the data characteristics of the tensor data to be synchronized, determining the descriptor of the tensor data to be synchronized (see Temam Paragraph 40).  

As to claim 5, the modification teaches the data synchronization method of claim 1, wherein the descriptor synchronization instruction includes the content of the descriptor of the tensor data to be synchronized, and the generating the descriptor synchronization instruction according to the descriptor of tensor data to be synchronized includes: 5determining that a storage address (destination, see Temam Paragraph 40) of the tensor data to be synchronized is in a shared storage space (shared memory system, see Temam Paragraph 65); and generating the descriptor synchronization instruction according to the content of the descriptor of the tensor data to be synchronized to instruct the second processor to obtain the tensor data to be synchronized from the shared storage space according to the content of the 10descriptor of the tensor data to be synchronized.  

As to claim 6, the modification teaches the data synchronization method of claim 1, wherein the descriptor synchronization instruction includes the content of the descriptor of the tensor data to be synchronized, and the generating the descriptor synchronization instruction according to the descriptor of the tensor data to be synchronized includes: 15storing the content of the descriptor of the tensor data to be synchronized to a storage space of synchronized data; and generating the descriptor synchronization instruction to include an address of the content of the descriptor in the storage space of synchronized data to instruct the second processor to obtain the content of the descriptor of the tensor data to be synchronized from the address in the storage 20space of synchronized data.  

As to claims 9 to 20, they are directed to a device/method/system/program (Note, Neural Network Accelerator is equivalent to AI chip, bus interface is equivalent to PCIE and memory controller is equivalent to DDR controller) to implement the method as set forth in claims 1-6.  Therefore, they are rejected on the same basis as set forth hereinabove.

Allowable Subject Matter

Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 6/17/2022 have been fully considered but they are moot in view of new grounds of rejections.

Regarding the 35 U.S.C. §112, second paragraph problems, Applicant's response/amendment/cancellations has overcome these rejections.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183